Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered August 27, 1991, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant waived his right to seek appellate review of *696the denial of his motion for a severance as a result of his guilty plea (People v Flagg, 155 AD2d 552; People v Decker, 135 AD2d 920). Further, the court properly denied the defendant’s motion to suppress physical evidence, without a hearing, since his supporting papers were conclusory and failed to set forth any factual allegations with respect to his or the police officer’s conduct (see, CPL 710.60 [3]; People v Reynolds, 71 NY2d 552; Matter of George J., 187 AD2d 427, affd 82 NY2d 415; People v Scott, 182 AD2d 649).
Finally, the sentence imposed was appropriate, notwithstanding the fact that the defendant’s accomplices received lesser sentences (see, People v Flagg, supra; see also, People v Kazepis, 101 AD2d 816). Rosenblatt, J. P., Ritter, Goldstein and Florio, JJ., concur.